Citation Nr: 1043112	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota



THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Midwest Healthcare System (RO) in St. Cloud, 
Minnesota.

The claimi remanded to the RO via the Appeals Management Center 
in Washington, D.C.


REMAND

In an August 2010 written statement, the Veteran requested a 
hearing before the Board.  The Veteran's representative also 
requested that the date of the Veteran's hearing be advanced due 
to "health concerns."  The Veteran has not been provided with a 
hearing before the Board with regard to his claim, and there is 
no evidence in the claims file that the Veteran has withdrawn his 
hearing request.  As such, a remand is warranted to provide the 
Veteran with a hearing before the Board.

In addition, review of the Veteran's claims file reveals that the 
evidence pertinent to his claim for reimbursement for medical 
expenses has not been associated with his claims file.  
Specifically, aside from an August 2010 request for a hearing 
before the Board, there is no evidence in the claims file 
pertaining to his claim for entitlement to reimbursement for 
medical expenses.  Thus, prior to providing the Veteran with the 
requested hearing before the Board, the RO must obtain and 
associate all evidence pertinent to his claim for reimbursement 
of medical expenses with his claims file.  Thereafter, the RO 
must provide the Veteran with the requested hearing before the 
Board.



Accordingly, the case is remanded for the following action:

1.  The RO must locate and associate all of 
the evidence pertinent to the Veteran's 
appeal for entitlement to reimbursement for 
medical expenses with the claims file.  If 
any records are unavailable, the RO must 
provide an explanation as to why the records 
could not be obtained.

2.  Thereafter, the RO must contact the 
Veteran to clarify the type of hearing before 
the Board he desires, i.e., a videoconference 
hearing at the RO, a travel Board hearing at 
the RO, or a Central Office hearing before 
the Board in Washington, DC.  The hearing 
must then be docketed in accordance with the 
Veteran's request with consideration of the 
Veteran's request for advancement of the date 
of his hearing due to "health concerns."

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


